DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 10-11 of the response, filed 04/20/2022, with respect to the objections to the specification and the claims, have been fully considered and are persuasive.  The informalities have been removed from the specification and the claims; therefore, the objections to the specification and the claims have been withdrawn. 
Applicant's arguments filed 04/20/2022, regarding the invocation of 35 U.S.C. §112(f) in Claim 7, have been fully considered but they are not persuasive.  The limitation of “connecting structures” in Claim 7 does invoke 35 U.S.C. §112(f), since the limitation comprises a generic placeholder (“structures”), the generic placeholder is modified by functional language (“connecting”), and the generic placeholder is not modified by sufficient structure in the claim.  Claim 7 fails to disclose sufficient structure of what comprises the “structures”, and one of ordinary skill would not necessarily understand what features comprise the “connecting structures” based solely on the recitation of the limitation.  Therefore, Claim 7 invokes 35 U.S.C. §112(f).
Applicant's arguments filed 04/20/2022, regarding the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered but they are not persuasive.  The applicant argues that the function of lug hole A2 of Yu is to connect the fan blades 730A-B, which is different from improving the heat dissipation of the blades, and thus the applicant argues that Ferreby in view of Yu fails to disclose the added limitation to Claim 1 of “the winglet structure [having] a through hole”.  The Office respectfully disagrees.  Yu discloses a blade with a winglet structure (731B) having a through hole (A2), and one of ordinary skill in the art would modify a blade of the plurality of blades of Ferreby to have a winglet structure with a through hole, as taught by Yu, for the purpose of enhancing the structure of the blades, and thus the fan, while also reducing the distribution of the of the surrounding air and reducing whirlpool formation while increasing volume of airflow, thereby providing effects of enhancing operational efficiency and noise reduction (see Paragraph [0031], Lines 3-10 & Paragraph [0008], Lines 6-11).  It is unclear what role heat dissipation plays in the modification of Ferreby with Yu, and the through hole having a function different than improving the heat dissipation of the blades is not relevant to the modification, since Yu discloses the claimed structure of a winglet structure having a through hole and motivation for modifying Ferreby with said claimed structure.  Therefore, Ferreby in view of Yu does disclose the fan of Claim 1, and thus the applicant’s arguments are not persuasive.
Due to the amendments to Claim 1, the rejections made under 35 U.S.C. §102(a)(1) are withdrawn and new rejections are made under 35 U.S.C. §103 over Ferreby in view of Yu. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferreby (US Patent No: 1,827,225) in view of Yu (US Publication No: 2019/0128279).
Regarding Claim 1: Ferreby discloses a fan (Figure 1). The fan comprises a fan hub (15); and a plurality of blades (14), wherein at least one of the blades comprises an axial blade portion connected to the fan hub and having an axial arc surface (see annotated figure in previous office action), the axial arc surface being extended between two opposite edges (17, 18) of the blade and connected to at least one of the two edges (Figure 1); and a centrifugal blade portion (see previous OA) connected to an end of the axial blade portion that is away from the fan hub and having a guide trench (see previous OA), wherein the guide trench extends away from the centrifugal blade portion (Figures 1-2), and a width of the guide trench increases as the guide trench extends away from the centrifugal blade portion (Figures 1-2 – guide trench gets wider as one moves along the blade away from the hub); wherein the at least one of the blades has a first side and a second side opposite to each other (Figures 1-2).  Ferreby, however, fails to disclose the at least one of the blades further comprising a winglet structure, the winglet structure being located at the at least one of the two edges, is adjacent to an end of the centrifugal blade portion that is away from the fan hub, and is extended from the first side to the second side, and wherein the winglet structure has a through hole.
Yu teaches a fan (Figure 1, No. 100) comprising a plurality of blades (Figures 1- 3, No. 130), at least one of the blades further comprising a winglet structure (Figure 7A, No. 731B), the winglet structure being located at one of two edges, is adjacent to an end of the centrifugal blade portion that is away from a fan hub, and is extended from a first side to a second side (Figure 7A), wherein the winglet structure has a through hole (A2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least one of the blades of the fan of Ferreby with a winglet structure, as taught by Yu, for the purpose of enhancing the structural of the blades and thus the fan (Paragraph [0031], Lines 3-10) while also reducing the distribution of the surrounding air and reducing whirlpool formation while increasing volume of airflow, thereby providing effects of enhancing operational efficiency and noise reduction (Paragraph [0008], Lines 6-11).
Regarding Claim 2: Ferreby, as modified by Yu, discloses the fan of Claim 1, wherein a dimension of the width of the guide trench is parallel to a rotation axis of the fan hub (Ferreby: Figure 2, see previous OA).
Regarding Claim 3: Ferreby, as modified by Yu, discloses the fan of Claim 1, wherein the at least one of the blades has a first side and a second side opposite to each other (Ferreby: Figures 1-2), the axial arc surface tilts from the second side to the first side, and the guide trench is recessed from the first side to the second side (Ferreby: Figures 1-2).
Regarding Claim 6: Ferreby, as modified by Yu, discloses the fan of Claim 1, wherein the centrifugal blade portion has an inwardly curved surface, the inwardly curved surface is located at an end of the centrifugal blade portion that is away from the axial blade portion, and the inwardly curved surface is a smooth curved surface that is inwardly curved toward the fan hub (Ferreby: Figures 1-2).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferreby and Yu as applied to Claim 1 above, and further in view of Lin (US Publication No: 2016/0290355).
Regarding Claim 7: Ferreby, as modified by Yu, discloses the fan of Claim 1; however, Ferreby fails to disclose the fan further comprising a plurality of connecting structures, the blades of the plurality of blades being sequentially connected through the connecting structures to form a ring-shaped assembly.
Lin teaches a fan (Figure 8) comprising a plurality of blades (320) and a plurality of connecting structures (Figure 7, No. 121, 221, 321), the blades being sequentially connected through the connecting structures to form a ring-shaped assembly (Figure 8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan of Ferreby, as modified by Yu, with a plurality of connecting structures, as taught by Lin, for the purpose of positioning the blades and strengthening the fan structure (Paragraph [0032], Lines 7-10).
Regarding Claim 8: Ferreby, as modified by Yu and Lin, discloses the fan of Claim 7, wherein the connecting structures are located on the blades respectively (Lin: Figures 7- 8), each of the connecting structures comprises a first connecting portion (121, 221) and a second connecting portion (321), the first connecting portion and the second connecting portion of each of the blades is connected to the second connecting portion of an adjacent one of the blades and the first connecting portion of another adjacent one of the blades respectively (Lin: Figure 8).
Regarding Claim 9: Ferreby, as modified by Yu and Lin, discloses the fan of Claim 8, wherein the first connecting portion has an extension arm and a hook (122) connected to each other, the second connecting portion has a slot (323), and the hook and the slot of each of the blades is connected to the slot of an adjacent one of the blades and the hook of another adjacent one of the blades respectively (Lin: Figure 8).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a fan as claimed in Claim 1, wherein the fan further comprises a plurality of connecting structures, the blades of the plurality of blades being sequentially connected through the connecting structures to form a ring-shaped assembly, the first connecting portion further comprises a through hole, the through hole of the first connecting portion is located on an extension arm of the first connecting portion, and the first connecting portion of each of the blades of the plurality of blades passes through the through hole of the first connecting portion of an adjacent one of the blades of the plurality of blades to connect the second connecting portion of the adjacent one of the blades of the plurality of blades.  Yu discloses a winglet structure comprising a through hole; however, the winglet structure of Yu reads on the claimed winglet structure and thus does not read on the connecting structures that the claimed fan further comprises.  The prior art fails to disclose a fan as claimed in Claim 10; therefore, Claim 10 comprises allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745